OLIVER J. CARTER, District Judge.
Subsequent to the opinion and order filed by this Court in this action, reported in 113 F.Supp. 31, the hereinafter named parties have entered into a stipulation for final judgment and decree of *921permanent injunction which is now entered as the final judgment and decree of permanent injunction by the Court as follows:
It appearing to the Court that defendants Skaggs Pay Less Drug Stores, a corporation, Pay Less Drug Store, a copartnership consisting of L. J. Skaggs, and Mary Skaggs, L. J. Skaggs, Mary Skaggs, L. H. Vierk and Glynn E. Tucker, all by Edward B. Kelly, Esq., on behalf of M. W. Dobrzensky, Robert S. Rutledge and Messrs. Fitzgerald, Abbott and Beardsley, have jointly and severally consented and stipulated with plaintiff that this Final Judgment and Decree of Permanent Injunction may be rendered and issued herein, Herman T. Van Mell, Esq., Stanley A. Weigel, Esq., and Messrs. Landels and Weigel having appeared herein as attorneys for plaintiff; good cause appearing therefor from said stipulation and from the pleadings, affidavits, exhibits, briefs, memoranda, files and other documents introduced or presented herein; Findings of Fact and Conclusions of Law having been waived by stipulation of the parties;
Now, therefore, it is hereby ordered, adjudged and decreed that a permanent injunction be and the same is hereby granted plaintiff and that you, defendants Skaggs Pay Less Drug Stores, a corporation; Pay Less Drug Store, a copartnership composed of L. J. Skaggs and Mary Skaggs; L. J. Skaggs, Mary Skaggs, L. H. Vierk and Glynn E. Tucker, and each and all of you, and the agents, executives, officers, employees, subsidiaries, instrumentalities, affiliates, successors and assigns of you and each of you, and all persons acting in aid or in behalf of, or in concert with, you or any of you, whether you or any of you or any person or class of persons herein-above referred to act as principal, agent, employee, servant or in any other capacity, be, and are hereby permanently restrained and enjoined.
1. From inducing or attempting to induce any person, firm or corporation who or which has entered into a Sunbeam Retailers Fair Trade Contract with plaintiff to breach or violate said contract by selling to you or any of you, or any broker, agent or representative for you or any of you, any goods or appliances identified by any of plaintiff’s trademarks (including, but not limited to, “Sunbeam”, “Mixmaster”, “Coffee-master”, “Ironmaster”, “Shavemaster” and “Rain King”) at less than the prices now stipulated therefor by plaintiff pursuant to such contract, or at less than such prices as may hereafter be so stipulated with respect to any and all such goods or appliances (whether now or hereafter produced or distributed by plaintiff) and of which prices and products you have or are given notice; from purchasing or attempting to purchase from any such person, firm or corporation any such goods or appliances at less than such prices; from seeking, inducing or causing any violation of any provision of any such contract, directly or indirectly, or by any means whatsoever;
2. From inducing or attempting to induce any person, firm or corporation who or which has entered into a Sunbeam Distributors Fair Trade Contract with plaintiff to breach or violate the same by selling to you or any of you, or to any broker, agent or representative for you or any of you, any goods or appliances identified by any of plaintiff’s trademarks in violation of paragraph 4 of such contract; from purchasing or attempting to purchase any such goods or appliances from any such person, firm or corporation in violation of said paragraph 4; from seeking, inducing or causing any violation of any provision of any such contract, directly or indirectly, or by any means whatsoever;
3. From inducing or attempting to induce any person, firm or corporation to enter into any Sunbeam Distributors Fair Trade Contract or any Sunbeam Retailers Fair Trade Contract with plaintiff for the purpose of obtaining and supplying to you or any of you, or any broker, agent or representative for you or any of you, any such goods or appliances in violation of any such contract or of any provision thereof;
*9224. From advertising, offering for sale or selling plaintiff’s trademarked, named or branded commodities, or any of them, at less than the respective prices set forth in Supplement No. 55A to Sunbeam Retail Dealers Fair Trade Contract, a copy of which is annexed hereto as Exhibit A and hereby incorporated herein and made a part hereof, plus, in each sale, the proper amount of retail sales tax (or at less than such other respective prices as may hereafter be stipulated as to all or any of plaintiff’s commodities pursuant to plaintiff’s Fair Trade Contracts pertaining to said commodities now or hereafter produced or distributed and called to your attention or to the attention of any of you by written notice); from making any allowance, gift, rebate or concession in connection with the advertising, offering for sale or selling of any of said commodities at said specified prices; from advertising, offering for sale or selling any of said commodities at less than said prices, directly or indirectly, or by any means whatsoever; from advertising, offering for sale or selling any of said commodities at less than said prices when such commodities or any of them are damaged or deteriorated in quality (or claimed to be) unless such damaged or deteriorated commodities are first offered, in writing, to plaintiff at defendants’ original invoice price at least ten days before any proposed sale of such damaged or deteriorated commodities and, in any event, unless specific notice of such damage or deterioration is given to the public in connection with all advertising thereof, offering for sale thereof, or selling thereof; from advertising, offering for sale or selling any of said commodities at less than said prices for the purpose of discontinuing dealing in them or any of them unless defendants shall first offer defendants’ entire stock of all plaintiff’s fair traded commodities to plaintiff at defendants’ original invoice price at least ten days before any such proposed sale, such offer to be in writing.
A copy of the Sunbeam Distributors Fair Trade Contract referred to above is attached hereto as Exhibit B and incorporated herein by reference. A copy of the Sunbeam Retailers Fair Trade Contract referred to above is attached hereto as Exhibit C and incorporated herein by reference. The prices referred to above now stipulated for the goods and appliances identified by plaintiff’s trademarks pursuant to the Sunbeam Retailers Fair Trade Contract are set forth in said Exhibit A. The prices now in effect and stipulated under the Sunbeam Distributors Fair Trade Contracts, referred to in paragraphs numbered 2 and' 3 of this Final Judgment and Decree of Permanent Injunction, are those set forth in Exhibit D hereof, hereunto attached and incorporated herein by reference.